COURT OF APPEALS OF VIRGINIA


              Present: Judge Chafin, Senior Judge Annunziata and Retired Judge Hodges
UNPUBLISHED




              ANN WILLIAMS
                                                                                  MEMORANDUM OPINION
              v.     Record No. 0434-13-1                                              PER CURIAM
                                                                                     OCTOBER 15, 2013
              COLONIAL WILLIAMSBURG FOUNDATION


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Ann Williams, pro se, on brief).

                               (Frederick T. Schubert, II; Angela F. Gibbs; Midkiff, Muncie &
                               Ross, P.C., on brief), for appellee.


                     Ann Williams (claimant) appeals a decision of the Workers’ Compensation Commission

              denying payment of certain medical expenses by the Colonial Williamsburg Foundation.

              Claimant filed her opening brief with this Court on May 14, 2013. Upon receiving claimant’s

              brief, this Court instructed claimant that her brief failed to comply with Rules 5A:4(b), 5A:4(d),

              5A:20(c), 5A:20(d), 5A:20(e), 5A:20(h), and 5A:24(a), and instructed her to submit a set of

              replacement pleadings. In addition, this Court instructed claimant to file an appendix in

              compliance with Rule 5A:25. Upon receiving an extension of time to file a replacement opening

              brief and appendix, claimant filed a replacement opening brief and an appendix on July 8, 2013,

              but the replacement opening brief did not correct all of the deficiencies.

                     Rule 5A:20(c) requires that the assignments of error must contain an exact reference to

              the pages of the record where each assignment of error was preserved in the trial court. Rule


                     
                      Retired Judge Hodges took part in the consideration of this case by designation pursuant
              to Code § 17.1-400(D).
                     
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
5A:20(d) requires that the brief include a statement of facts, which references the pages of the

record where such facts have been established. Rule 5A:20(e) requires that the brief include the

standard of review to be applied with respect to each assignment of error. Furthermore,

claimant’s opening brief contains no principles of law and authorities related to each assignment

of error. See Rule 5A:20(e).

       We find claimant’s failure to comply with these rules is significant, so we will not

consider her arguments. See Jay v. Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311, 317

(2008). Accordingly, the issues are waived and the final judgment of the commission is

summarily affirmed. Rule 5A:27.1

                                                                                         Affirmed.




       1
           We deny the motion to dismiss the appeal filed by Colonial Williamsburg Foundation.
                                               -2-